DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
                                          Status of claims
Claims 1, 3, 4, 8, 9, 24 and 25 as amended on 12/22/2020 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 4, 6, 8, 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0156104 (Bottinilli) taken with US 8,759,070 (Papoutsakis et al), Chen et al. (International Journal of Hydrogen Energy, 2011, 36, pages 117-. 
The cited US 2010/0156104 (Bottinilli) discloses a method for utilizing a gas comprising CO and/or CO2 and converting the gas into electricity and organic substances (see entire document including abstract and figure 5), wherein the method comprise steps:
a) providing a gas stream comprising CO and/or CO2 (see abstract, see par. 0007, par. 0050-0052; table 2; figure 5). 
b) converting at least a part of the gas stream into electrical energy (par. 0057 and figure 5),
c) converting at least a part of the gas stream to at least one organic substance in a biotechnological fermentation process (par. 0059-0060), and
d) optionally repeating method steps b) and c);
wherein the fermentation process (see par. 0059) of the step c) is fermenting at least a part of gas stream (gas 44 on figure 5) with acetogenic bacteria including Clostridium (bacteria that produce acetic acid 260 on figure 5 from syngas 44). 
Although the cited US 2010/0156104 (Bottinilli) does not explicitly describe the use of a specific bacterial species Clostridium ljungdahlii, it clearly teaches the use of bacteria belonging to the genus of Clostridium for fermenting gas comprising CO and/or CO2 to organic substances comprising ethanol and acetic acid (see par. 0059-0060 and fermentation reactions Rx3, Rx4, Rx5 and RX6 demonstrating conversion of gas CO and/or CO2 into ethanol and acetic acid). In the cited method the acetogenic bacteria Clostridium is considered to be “capable to carry out Wood-Ljungdahl metabolic Clostridium (par. 0059-0060, figure 5). 
Thus, the cited process comprise the same active steps as required by pending claim 1. 
Although the cited US 2010/0156104 (Bottinilli) does not explicitly describe the use of a specific bacterial species Clostridium ljungdahlii, it clearly teaches to use bacteria belonging to the genus of Clostridium. It is well known in the art that Wood-Ljungdahl metabolic pathway or WL pathway is employed by anaerobic organisms, most of which are Clostridium including species of Clostridium ljungdahlii as adequately taught by US 8,759,070 (Papoutsakis et al), for example: see col.1, lines 33-40 and 50-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify method of US 2010/0156104 (Bottinilli) by utilizing a specific bacterial species of Clostridium ljungdahlii with a reasonable expectation of success in utilizing gas comprising CO and CO2 and producing organic substances because the cited US 2010/0156104 (Bottinilli) clearly teaches to use bacteria belonging to the bacterial genus of Clostridium for converting of syngas into organic substances including alcohol and acetic acid and because bacteria of genus Clostridium including species of Clostridium ljungdahlii are well known and Clostridium ljungdahlii is a suitable bacteria in the process of US 2010/0156104 (Bottinilli) because Bottinilli explicitly teaches the use of bacteria from the genus Clostridium that are capable for converting of syngas into organic substances including acetic acid. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With regard to the claimed wherein clause A, drawn to the use of a gas stream comprising “a blast furnace gas from a blast furnace in steel making”, it is noted that the cited US 2010/0156104 (Bottinilli) clearly teaches the use of a gas stream comprising identical components including “CO and/or CO2” (see table 2, for example) as required and recited for the claimed method. Although the cited US 2010/0156104 (Bottinilli) does not explicitly recite a source of gas as being a blast furnace gas from steel making industry, it is well known that a blast furnace gas composition from steel making industry includes identical components including CO and/or CO2 as it is used in the cited method of US 2010/0156104 (Bottinilli) and as it is required for the claimed method. (For composition of a blast furnace gas see table 5, page 11731 of the reference by Chen). Thus, the choice of a particular source of a gas stream substrate for a particular microbial fermentation is an obvious variation or substitution when this gas composition comprises identical components as required for this particular microbial fermentation, Clostridium ljungdahlii (page 14/table 3.2) for production of organic substances including organic substances including lactate, butanediol (page 53/table 4.3) or organic substances “with at least 3 carbon atoms” or more as recited in the pending claims. 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, With respect to claims 3 and 4: The cited process US 2010/0156104 (Bottinilli) is continuous process and, thus, steps of converting gas are practiced sequentially and/or repeated within the broadest meaning of the claims 3 and 4. 
With respect to claim 8: in the cited process of US 2010/0156104 (Bottinilli) a generation of the electrical energy is performed by means of a gas turbine process and/or a steam turbine process (par. 0057, line 13) as encompassed by claim 8. The refence by Tiquia-Arashiro also teaches and suggests the use of industrial off gases for electricity generation by MFC or microbial fuel cells (pages 29-48).  
With respect to claim 9: In the cited of US 2010/0156104 (Bottinilli)  the fermentation employs acetogenic bacteria including Clostridium for production of 
With respect to claims 24 and 25 it is noted that steps of providing a syngas stream and converting the syngas into electrical energy and organic substances in the cited method of US 2010/0156104 (Bottinilli) comprise same generic devices including a gas source, a power-generating device, a fermenter and means for feeding gas (see figure 5) within the broadcast meaning of these claims drawn to utilizing a gas stream for conversion into electrical energy and organic substances. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive and moot in view of new grounds for rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 21, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653